Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2019

                                     No. 04-19-00508-CV

                                       Twanda BROWN,
                                          Appellant

                                               v.

                                CITY OF INGRAM, TEXAS,
                                        Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 19355B
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due August 30, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court